UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2369



MARY H. CRESS, Widow of William H. Cress,

                                                          Petitioner,

          versus


WESTMORELAND   COAL  COMPANY,   INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-240-BLA)


Submitted:   April 25, 2000                 Decided:   August 4, 2000


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary H. Cress, Petitioner Pro Se. Douglas Allan Smoot, JACKSON &
KELLY, Charleston, West Virginia; Rita A. Roppolo, Christian P.
Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary H. Cress, the widow of William Cress, petitions for re-

view of a decision of the Benefits Review Board (Board) affirming

the administrative law judge’s decision to deny her claim for black

lung survivors’ benefits.   Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error. See Doss v. Director, Office of Workers’

Compensation Programs, 53 F.3d 654, 658 (4th Cir. 1995).    Accord-

ingly, we affirm on the reasoning of the Board.   See Cress v. West-

moreland Coal Co., BRB No. 98-0240-BLA (B.R.B. Dec. 16, 1998).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2